Freeman, J.,
delivered the opinion of the Court. .
Cowan sued J. P. Morrison, Thomas J. MeGarvey and Vm. Price, before a Justice of the Peace, on a note or instrument purporting to be under seal, dated in 1870, promising to pay one hundred and fifty dollars. This note was signed by Morrison, then by MeGarvey, and last by Price, with the addition of the word security, to his name. Judgment ivas rendered on the note, in favor of plaintiff, from' which MeGar-vey alone appealed to the Circuit Court. In that *379Court, on the trial, McGarvey proposed to prove, and did prove, that he was a surety also on the note, which the bill of exceptions states was objected to by defendant Price; the objection overruled.
Judgment was rendered, by inadvertence, we take it, against all the parties to the note, and Price, after a motion for a new trial, tendered his bill of exceptions, and prayed an appeal in errror to this Court.
It is obvious that it was erroneous to render judgment against Price in the Circuit Court, as he had not appealed. McGarvey alone had appealed, and the only case to be tried was the one between Cowan and McGarvey. Price had no right to except to the action of the Court in that trial, and as to whether the Court acted properly as between Cowan and McGarvey, in admitting the proof as to the fact of suretyship, we need not discuss. Cowan and McGarvey have both acquiesced in the proceeding, and Price had no right to interfere, nor can he ask that matter to be investigated in this Court. The adjudication of the . Court in the case between Cowan and McGarvey in the Circuit Court, could not affect Price, as he was no party to it. The result is, that there is no case before us, as between McGarvey and Price, but that the judgment in favor of Co^an v. Price is void, and will be reversed and set aside, Cowan paying the costs of this Court.
This will finally dispose of the case, as there is no use in remanding it to the Circuit Court, no such case being in that Court.